DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to US application filed on 5/29/2019.  Claims 1-20 are pending examination.  
Drawings
Drawings submitted have been accepted.

Reasons for Allowance
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding independent claim 1, the prior art of record fails to teach or suggest " obtaining and evaluating at least one rotorcraft parameter indicative of at least one command to control the rotorcraft to determine whether one of an autorotation mode and a powered flight mode of the rotorcraft has been commanded; when the powered flight mode of the rotorcraft has been commanded and the decrease of the torque has been detected, detecting a shaft shear of the engine and transmitting a signal indicative of the shaft shear; when the autorotation mode of the rotorcraft has been commanded and the decrease of the torque has been detected, disabling detection of the shaft shear during operation in the autorotation mode", in combination with the other  limitations clearly 
Regarding independent claim 11, the prior art of record fails to teach or suggest “ obtaining and evaluating at least one rotorcraft parameter indicative of at least one command to control the rotorcraft to determine whether one of an autorotation mode and a powered flight mode of the rotorcraft has been commanded; when the powered flight mode of the rotorcraft has been commanded and the decrease of the torque has been detected, detecting a shaft shear of the engine and transmitting a signal indicative of the shaft shear; when the autorotation mode of the rotorcraft has been commanded and the decrease of the torque has been detected, disabling detection of the shaft shear during operation in the autorotation mode", in combination with the other  limitations clearly claimed for patent, are novel and unobvious.  Dependent claims 12-20 are allowed by virtue of its dependency.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Contact Information
Please refer to form 892 for cited references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665